internal_revenue_service number release date index number -------------------------------------- ---------------------------------------- ------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b03 plr-117226-15 date november ------------------------------------------- x --------------------------------------------------- state d1 d2 d3 d4 year ----------- ------------------- ------------------- -------------------------- ---------------------- ------- dear ------ --------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on d1 and elected to be an s_corporation effective d1 on d2 x filed restated articles of incorporation to authorize two classes of stock consisting of one class of voting common_stock voting_stock and a second class of non-voting common_stock non- voting_stock on a number of occasions beginning on d3 x sold shares of non- voting_stock to various individuals the non-voting shareholders each of the non- voting shareholders also entered into an agreement the subscription agreement with x under which x maintained the right to redeem the non-voting shareholders’ shares at a redemption price in excess of the then-current fair_market_value of the non- voting shares the redemption right there was no such redemption right relating to the voting_stock in year x became aware that the redemption right potentially caused the non- voting_stock to be a second class of stock that could terminate x’s s_corporation plr-117226-15 election on d4 each non-voting shareholder agreed to revise his or her subscription agreement to modify the redemption right such that the redemption price would be equal to the fair_market_value of any redeemed shares at the time of redemption x has not redeemed any non-voting stock at any time and therefore has not given effect to the redemption right either before or after its modification x represents that it was not aware that the redemption right possibly created a second class of stock that could terminate its s_corporation_election x further represents that any termination of its s_corporation_election was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation x requests a ruling that a termination of x's s_corporation_election due to the issuance of a possible second class of stock was inadvertent within the meaning of sec_1362 furthermore notwithstanding the termination of its s_corporation_election x requests that it will be treated as an s_corporation from d3 and thereafter law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions plr-117226-15 sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock sec_1_1361-1 further provides that agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x's s_corporation_election may have terminated on d3 as a result of x issuing more than one class of stock subsequent issuances of this stock between d3 and d4 could also have caused a termination we further conclude that if x’s s_corporation_election terminated such termination was inadvertent within the meaning of sec_1362 plr-117226-15 x has taken corrective action so that it once again meets the requirements of a small_business_corporation under sec_1361 therefore we determine that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided that x's s_corporation_election was otherwise valid and apart from the inadvertent termination ruling described above has not otherwise terminated under sec_1362 except as specifically set forth above we express or imply no opinion as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we will send a copy of this letter_ruling to x's authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the rulings requested it is subject_to verification on examination sincerely holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
